FROM MERRIMACK CIRCUIT COURT.
By ch. 97, sec. 13, Laws of 1874, it is provided that "in all cases referred without the consent of the parties, wherein they are by law entitled to a trial by jury, the same may, at the request of either party, be tried by jury after the report of the referee has been made, in the same manner and with the same limitations as in the case of the report of an auditor." At the session of the legislature just closed, an act was passed (approved July 3, 1875) in amendment of the statute of 1874, whereby it is provided, among other things, that "the superior court may make such rules, and promulgate the same from time to time, as shall seem proper to regulate the practice of referring causes and the proceedings before referees." The court has not as yet made any rule on the subject, and the order of default in this case was made before the latter statute was enacted. In this state of things I think the order was wrong, and that the default should be stricken off.
CUSHING, C. J., and SMITH, J., concurred.
Exceptions sustained. *Page 38